 



Exhibit 10.5
COTT CORPORATION
RETENTION, SEVERANCE AND NON-COMPETITION PLAN
Cott Corporation, a company amalgamated under the laws of Canada, including any
subsidiaries, affiliates, and related corporations (the “Corporation”) hereby
adopts this Retention, Severance and Non-Competition Plan (the “Plan”) on
May 11th 2007 for the benefit of certain key employees (as designated by the
Human Resources and Compensation Committee) who are in a position to contribute
materially to the success of the Corporation.

1.   Purpose. The Corporation believes that its ability to retain and motivate
key employees may be adversely affected if, as a means of enhancing shareholder
value, the Corporation considers or enters into a Change of Control (as defined
below) transaction. For this reason, the Corporation has adopted the Plan with
its principal purpose to: (i) assure that the Corporation will have the
continued dedication and objectivity of its key employees, notwithstanding the
possibility, threat or occurrence of a Change of Control and their termination
of employment; and (ii) to provide its key employees with an incentive to
continue employment with the Corporation and to motivate its key employees to
maximize the value of the Corporation upon a Change of Control for the benefit
of its stockholders. The Plan is maintained primarily for the purpose of
providing deferred compensation for a select group of key employees of the
Corporation (the “Participants”) as determined by the Corporation’s Human
Resources and Compensation Committee.

2.   Certain Defined Terms. Certain capitalized terms used in the Plan have the
meaning set forth in Section 10 of the Plan.

3.   Payments and Entitlements Upon an Involuntary Termination following a
Change of Control.

  (a)   Subject to Section 3(b), in the event that a Participant’s employment
terminates as a result of an Involuntary Termination at any time during the
Change of Control Window, the Participant shall be entitled to the following
payments and entitlements:

  (i)   Cash Severance Payment. The Participant shall receive a cash payment in
an amount (the “Severance Amount”) equal to the product of: (a) the sum of the
Participant’s Annual Base Salary, annual car allowance and annual bonus at
target for the year in which the Involuntary Termination occurs, and (b) the
Participant’s Severance Multiple. The Severance Amount payable pursuant to this
Section 3(a)(i) shall be paid in a lump sum, less all applicable withholding
taxes, within 120 days of the Involuntary Termination. The Severance Amount
shall not be taken into account for purposes of determining benefits under any
other qualified or non-qualified plans of the Corporation.



--------------------------------------------------------------------------------



 



-2-



  (ii)   Continued Benefits. The Participant shall be entitled, to the extent
the Corporation may do so legally and in accordance with the applicable benefit
plans in effect from time to time, to continued participation in the benefits
plans for a period equal to the product of: (a) one year and (b) the
Participant’s Severance Multiple.

  (iii)   Accelerated Vesting. The Participant’s rights under and in respect of
the Corporation’s equity incentive plans in effect from time to time shall,
subject to the terms of those plans, fully vest and become exercisable in
accordance with the terms of those plans as of the later of the date of the
Involuntary Termination or the Change of Control.

  (iv)   Accrued Salary and Vacation. The Participant shall be paid all salary
and accrued vacation pay earned through the date of such Participant’s date of
Involuntary Termination, less all applicable withholding taxes. Such payment
shall be made as part of the Participant’s last regular payroll payment.

  (v)   Pro-rata Bonus. A lump-sum payment equal to the product of: (A) the
Participant’s target bonus for the year in which the Change of Control occurs;
and (B) the number of days from January 1 to the date of the Change of Control
divided by 365. Such payment shall be made within 120 days of the date of the
Involuntary Termination.

  (b)   No Participant shall be entitled to receive the benefits set forth in
Section 3(a) and, if applicable, Sections 6 and 7, unless he executes and does
not revoke a Release (substantially in the form of Exhibit “A” hereto) in favour
of the Corporation and others set forth in Exhibit “A” relating to all claims or
liabilities of any kind relating to his employment with the Corporation and the
termination of such employment.

4.   Payments and Entitlements Upon a Termination without a Change of Control.

  (a)   Subject to Section 4(b), in the event that a Participant’s employment
terminates as a result of an Involuntary Termination at any time other than
during the Change of Control Window, the Participant shall be entitled to the
following payments and entitlements:

  (i)   Cash Severance Payment. The Participant shall receive a cash payment in
an amount (the “Severance Amount”) equal to the product of: (a) the sum of the
Participant’s Annual Base Salary, annual car allowance and annual bonus at
target for the year in which the Involuntary Termination occurs, and (b) the
Participant’s Severance Multiple. The Severance Amount payable pursuant to this
Section 4(a)(i) shall be paid in a lump sum, less all applicable withholding
taxes, within (i) 60 days of the Involuntary Termination in the case of a U.S.
Participant whose Involuntary Termination is a part of a group termination
program, or (ii) 30 days of the Involuntary Termination in any other case. The
Severance Amount shall



--------------------------------------------------------------------------------



 



-3-

      not be taken into account for purposes of determining benefits under any
other qualified or non-qualified plans of the Corporation.

  (ii)   Continued Benefits. The Participant shall be entitled, to the extent
the Corporation may do so legally and in accordance with the applicable benefit
plans in effect from time to time, to continued participation in the benefits
plans for a period equal to the product of: (a) one year and (b) the
Participant’s Severance Multiple.

  (iii)   Accrued Salary and Vacation. The Participant shall be paid all salary
and accrued vacation pay earned through the date of such Participant’s date of
termination, less all applicable withholding taxes. Such payment shall be made
as part of the Participant’s last regular payroll payment.

  (iv)   Pro-rata Bonus. A lump-sum payment equal to the product of: (A) the
Participant’s target bonus for the year in which the Participant’s termination
occurs; and (B) the number of days from January 1st to the date of the
Participant’s termination divided by 365. Such payment shall be made at the same
time as the payment in Section 4(a)(i).

  (b)   No Participant shall be entitled to receive the benefits set forth in
Section 4(a) and, if applicable, Sections 6 and 7, unless he executes and does
not revoke a Release (substantially in the form of Exhibit “A” hereto) in favour
of the Corporation and others set forth in Exhibit “A” relating to all claims or
liabilities of any kind relating to his employment with the Corporation and the
Involuntary Termination of such employment.



--------------------------------------------------------------------------------



 



-4-



5.   Non-qualifying Termination. In the event a Participant’s employment is
terminated by reason of his voluntary resignation (and such resignation does not
constitute an Involuntary Termination), death or disability or by the
Corporation for Cause, then such Participant shall not be entitled to receive
any severance or other payments, entitlements or benefits under the Plan. For
greater certainty, with respect to a termination by reason of death or by reason
of a disability, nothing in the Plan shall derogate from any rights and/or
entitlements that the Participant may be entitled to receive under any other
bonus, equity compensation or benefit plan of the Corporation in effect from
time to time.

6.   Acceleration of Vesting under Equity Plans. For greater certainty, the
provisions of this Plan are subject to the compliance with the Corporation’s
equity plans in effect from time to time provided that, notwithstanding anything
to the contrary contained in such plans, on a Change of Control, there shall be
no automatic acceleration of vesting of a Participant’s entitlements under such
plans unless the Participant has experienced an Involuntary Termination during a
Change of Control Window. Except as otherwise provided in Section 3(a)(iii)
hereof, each Participant’s outstanding share units granted under the equity
plans shall vest and, in the case of stock options, become exercisable, as
provided by and subject to the terms of the equity plans.

7.   Excise Tax Gross-Up: Limitation on Payments.

  (a)   Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that any payment to or for the benefit of a Participant by
the Corporation, whether pursuant to this Plan or otherwise (each, a “Payment”
and collectively, the “Payments”), would be subject to the Excise Tax, then:

  (i)   Level 1 Employee. With respect to a Participant who is identified in his
Award Letter as a Level 1 Employee, such Participant shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by such Participant of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
and employment taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, such Participant
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

  (ii)   Level 2 or Level 3 Employee. With respect to a Participant who is
identified in his Award Letter as a Level 2 or Level 3 Employee, the amounts
payable to such Participant shall be reduced (reducing first the payment under
Section 3(a)(i), second the payment under Section 3(a)(v), and third the payment
under Section 3(a)(iii)) to the amount as will result in no portion of the
Payments (whether pursuant to this Plan or otherwise) being subject to such
Excise Tax (the “Safe Harbor Cap”), but only if the net after-tax amount that
would be received by such Participant, taking into account all applicable
federal, state and local income taxes and the Excise Tax, is greater than the
net after-tax amount that would be received by such Participant if Payments are
not reduced to the Safe Harbor Cap. For purposes of reducing the Payments to the
Safe Harbor Cap, only



--------------------------------------------------------------------------------



 



-5-

      amounts payable to such Participant under the Plan (and no other payments)
shall be reduced.

  (b)   Subject to the provisions of Section 7(c), all determinations required
to be made under this Section 7, including whether and when a Gross-Up Payment
or a reduction to the Safe Harbor Cap is required, the amount of such Gross-Up
Payment (or reduction) and the assumptions to be utilized in arriving at such
determination, shall be made by the firm engaged as the Corporation’s
accountants immediately prior to the Change of Control (the “Accounting Firm”).
The Accounting Firm shall provide detailed supporting calculations both to the
Corporation and such Participant within 15 business days of the receipt of
notice from such Participant that there has been a Payment or such earlier time
as is requested by the Corporation; provided that such notice or request shall
be made prior to the date of the payment of any Excise Tax. If the Accounting
Firm determines that no Excise Tax is payable by a Level 1 Employee, it shall
deliver to such Participant a written opinion to such effect and to the effect
that failure to report the Excise Tax on such Participant’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. If the Accounting Firm determines that a reduction to the Safe Harbor
Cap is required in the case of a Level 2 Employee or a Level 3 Employee then,
the Accounting Firm shall deliver to such Participant a written opinion to that
effect and to the effect that after such reduction, failure to report the Excise
Tax on such Participant’s applicable federal income tax return will not result
to the imposition of a negligence or similar penalty. All fees and expenses of
the Accounting Firm shall be borne solely by the Corporation. Any Gross-Up
Payment, as determined pursuant to this Section 7 by the Accounting Firm, shall
be paid by the Corporation to such Participant within five days of the receipt
of the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon the Corporation and such Participant. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Corporation should have
been made (or that all or a portion of the reductions pursuant to
Section 7(a)(ii) should not have been made) (the “Underpayment”) or that
payments have been made to or for the benefit of a Participant in excess of the
limitations provided in Section 7(a)(ii) (an “Excess Payment”), consistent with
the calculations required to be made hereunder. In the event the Corporation
exhausts its remedies pursuant to Section 7(c) and a Level 1 Employee thereafter
is required to make a payment of any Excise Tax the Accounting Firm shall
determine the amount of the Underpayment in accordance with the provisions of
this Section 7 and any such Underpayment shall be paid by the Corporation to or
for the benefit of such Participant, within five days of the remittance of the
Excise Tax to the Internal Revenue Service. If it is established pursuant to a
final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved, that an Excess Payment has been
made, such Excess Payment shall be deemed for all purposes to be a loan to such
Participant made on the date such Participant received the Excess Payment and
such Participant shall repay the



--------------------------------------------------------------------------------



 



-6-

      Excess Payment to the Corporation on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of such Participant’s receipt of such Excess Payment
until the date of such repayment; provided, however, that such repayment shall
be required only if such repayment eliminates the Excise Tax.

  (c)   A Participant shall notify the Corporation in writing of any claims by
the Internal Revenue Service that, if successful, would require the payment by
the Corporation of the Gross-Up Payment (including an Underpayment). Such
notification shall be given as soon as practicable but not later than 30 days
after such Participant actually receives notice in writing of such claim and
shall apprise the Corporation of the nature of such claim and the date on which
such claim is requested to be paid; provided, however, that the failure of such
Participant to notify the Corporation of such claim (or to provide any required
information with respect thereto) shall not affect any rights granted to such
Participant under this Section 7 except to the extent that the Corporation is
materially prejudiced in the defense of such claim as a direct result of such
failure. The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which such Participant gives such notice to
the Corporation (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Corporation notifies such
Participant in writing prior to the expiration of such period that the
Corporation desires to contest such claim, such Participant shall:

  (i)   give the Corporation any information reasonably requested by the
Corporation relating to such claim;

  (ii)   take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Corporation and reasonably acceptable to such
Participant;

  (iii)   cooperate with the Corporation in good faith in order to effectively
contest such claim; and

  (iv)   permit the Corporation to participate in any proceedings relating to
such claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold such Participant
harmless, on an after-tax basis, for any Excise Tax or income or employment tax
(including interest and penalties) imposed as a result of such representation
and payment of costs and expenses. All such costs and expenses incurred due to a
tax audit or litigation addressing the existence of or amount of a tax liability
under this Section 7 shall be paid by the Corporation within thirty days of the
date payment of such expenses are due, but in any event not later than
(A) December 31 of the year



--------------------------------------------------------------------------------



 



-7-

following the year in which the taxes are remitted to the taxing authority, or
(B) where as a result of such audit or litigation no taxes are remitted,
December 31 of the year following the year in which the audit is complete or
there is a final and nonappealable settlement or other resolution of litigation.
Without limitation on the foregoing provisions of this Section 7, the
Corporation shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct such Participant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and such Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Corporation
shall determine; provided, however, that, if the Corporation directs such
Participant to pay such claim and sue for a refund, the Corporation shall
advance the amount of such payment to such Participant on an interest-free
basis, and shall indemnify and hold such Participant harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties)
imposed with respect to such advance or with respect to any imputed income in
connection with such advance; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of such
Participant with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Corporation’s control
of the contest shall be limited to issues with respect to which the Gross-Up
Payment would be payable hereunder, and such Participant shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

  (d)   The Accounting Firm shall determine, in accordance with the provisions
of this Section 7, the amount of any Underpayment associated with an amount
advanced by the Corporation pursuant to Section 7(c), and any such Underpayment
shall be paid by the Corporation to the Participant on the earlier of
(i) December 31 of the year following the year in which the advance is paid to
the Internal Revenue Service, or (ii) the date the Corporation exhausts its
remedies pursuant to Section 7(c). If, after the receipt by such Participant of
an amount advanced by the Corporation pursuant to Section 7(c), such Participant
becomes entitled to receive any refund with respect to such claim, such
Participant shall (subject to the Corporation’s complying with the requirements
of Section 7(c)) promptly pay to the Corporation the amount of such refund
(together with any Underpayment previously paid to such Participant under the
first sentence of this Section 7(d) and associated with the amount of the
refunded advance). If, after the receipt by such Participant of an amount
advanced by the Corporation pursuant to Section 7(c), a determination is made
that such Participant shall not be entitled to any refund with respect to such
claim, and the Corporation does not notify such Participant in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance (and any Underpayment
previously paid to such Participant under the first



--------------------------------------------------------------------------------



 



-8-

      sentence of this Section 7(d) and associated with the advance) shall
offset, to the extent thereof, the amount of any Underpayment to be paid.

  (e)   Notwithstanding any other provision of this Section 7, the Corporation
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of such
Participant, all or any portion of the Gross-Up Payment, and such Participant
hereby consents to such withholding.

8.   Restrictive Covenants.

  8.1   Confidentiality.

  (a)   The Participant acknowledges that in the course of carrying out,
performing and fulfilling his obligations to the Corporation hereunder, the
Participant will have access to and will be entrusted with information that
would reasonably be considered confidential to the Corporation or its
Affiliates, the disclosure of which to competitors of the Corporation or its
Affiliates or to the general public, will be highly detrimental to the best
interests of the Corporation or its Affiliates. Such information includes,
without limitation, trade secrets, know-how, marketing plans and techniques,
cost figures, client lists, software, and information relating to employees,
suppliers, customers and persons in contractual relationship with the
Corporation. Except as may be required in the course of carrying out his duties
hereunder, the Participant covenants and agrees that he will not disclose, for
the duration of this Agreement or at any time thereafter, any such information
to any person, other than to the directors, officers, employees or agents of the
Corporation that have a need to know such information, nor shall the Participant
use or exploit, directly or indirectly, such information for any purpose other
than for the purposes of the Corporation, nor will he disclose nor use for any
purpose, other than for those of the Corporation or its Affiliates, any other
information which he may acquire during his employment with respect to the
business and affairs of the Corporation or its Affiliates. Notwithstanding all
of the foregoing, the Participant shall be entitled to disclose such information
if required pursuant to a subpoena or order issued by a court, arbitrator or
governmental body, agency or official, provided that the Participant shall first
have:

  (i)   notified the Corporation;

  (ii)   consulted with the Corporation on whether there is an obligation or
defense to providing some or all of the requested information;

  (iii)   if the disclosure is required or deemed advisable, cooperate with the
Corporation in an attempt to obtain an order or other assurance that such
information will be accorded confidential treatment.



--------------------------------------------------------------------------------



 



-9-



In addition, Participant may disclose information relating to his own
compensation and benefits to his spouse, attorneys, financial advisors and
taxing authorities.

  (b)   For the purposes of this Agreement, “Affiliate” shall mean, with respect
to any person or entity (herein the “first party”), any other person or entity
that directs or indirectly controls, or is controlled by, or is under common
control with, such first party. The term “control” as used herein (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to: (i) vote 50% or more of the outstanding
voting securities of such person or entity, or (ii) otherwise direct or
significantly influence the management or policies of such person or entity by
contract or otherwise.

  8.2   Inventions. The Participant acknowledges and agrees that all right,
title and interest in and to any information, trade secrets, advances,
discoveries, improvements, research materials and data bases made or conceived
by the Participant prior to or during his employment relating to the business or
affairs of the Corporation, shall belong to the Corporation. In connection with
the foregoing, the Participant agrees to execute any assignments and/or
acknowledgements as may be requested by the Board of Directors from time to
time.     8.3   Corporate Opportunities. Any business opportunities related to
the business of the Corporation which become known to the Participant during his
employment hereunder must be fully disclosed and made available to the
Corporation by the Participant, and the Participant agrees not to take or
attempt to take any action if the result would be to divert from the Corporation
any opportunity which is within the scope of its business.     8.4  
Non-Competition and Non-Solicitation.

  (a)   The Participant will not at any time, without the prior written consent
of the Corporation, during the Participant’s employment with the Corporation or
for a period that is equal to the product of one (1) year and the Participant’s
Severance Multiple after the termination of the Participant’s employment
(regardless of the reason for such termination), either individually or in
partnership, jointly or in conjunction with any person or persons, firm,
association, syndicate, Corporation or corporation, whether as agent,
shareholder, employee, consultant, or in any manner whatsoever, directly or
indirectly:

  (i)   anywhere in the Territory, engage in, carry on or otherwise have any
interest in, advise, lend money to, guarantee the debts or obligations of,
permit the Participant’s name to be used in connection with any business which
is competitive to the Business or which provides the same or substantially
similar services as the Business;



--------------------------------------------------------------------------------



 



-10-

  (ii)   for the purpose, or with the effect, of competing with any business of
the Corporation, solicit, interfere with, accept any business from or render any
services to anyone who is a client or a prospective client of the Corporation or
any Affiliate at the time the Participant ceased to be employed by the
Corporation or who was a client during the 12 months immediately preceding such
time;     (iii)   solicit or offer employment to any person employed or engaged
by the Corporation or any Affiliate at the time the Participant ceased to be
employed by the Corporation or who was an employee during the 12-month period
immediately preceding such time.

  (b)   For the purposes of the Agreement:

  (i)   “Territory” shall mean the countries in which the Corporation and its
subsidiaries conduct the Business;     (ii)   “Business” shall mean the business
of manufacturing, selling or distributing carbonated soft drinks, juices, water
and other non-alcoholic beverages to the extent such other non-alcoholic
beverages contribute, or are contemplated or projected to contribute, materially
to the profits of the Corporation at the time of the Participant’s termination
of employment.

  (c)   Nothing in this Agreement shall prohibit or restrict the Participant
from holding or becoming beneficially interested in up to one (1%) percent of
any class of securities in any corporation provided that such class of
securities are listed on a recognized stock exchange in Canada or the United
States or on the NASDAQ.

  8.5   Insider Policies. The Participant will comply with all applicable
securities laws and the Corporation’s Insider Trading Policy and Insider
Reporting Procedures (copies of which have been provided to the Participant) in
respect of any stock options issued to the Participant and other shares of the
Corporation acquired by the Participant.     8.6   Non-disparagement. The
Participant shall not disparage the Corporation or any of its affiliates,
directors, officers, employees or other representatives in any manner and shall
in all respects avoid any negative criticism of the Corporation.     8.7  
Injunctive Relief. The Participant acknowledges and agrees that in the event of
a breach of the covenants, provisions and restrictions in this Article 8, the
Corporation’s remedy in the form of monetary damages will be inadequate and that
the Corporation shall be, and is hereby, authorized and entitled, in addition to
all other rights and remedies available to it, to apply for and obtain from a
court of competent jurisdiction interim and permanent injunctive relief and an
accounting of all profits and benefits arising out of such breach.



--------------------------------------------------------------------------------



 



-11-

  8.8   Survival of Restrictions. Each and every provision of this Article 8
shall survive the termination of this Agreement or the Participant’s employment
hereunder (regardless of the reason for such termination).

9.   Plan Administration.

  9.1   The Committee. The Plan shall be interpreted, administered and operated
by the Human Resources and Compensation Committee of the Board of Directors of
the Corporation (“Board”), or such other committee designated by the Board to
interpret administer and operate the Plan (the “Committee”). The Committee shall
have complete authority, in its sole discretion (subject to the express
provisions of the Plan and the obligation imposed hereby to act in good faith)
to interpret the Plan and to make any determinations necessary or advisable for
the administration of the Plan.     9.2   Administration. The Committee may
delegate any of its duties to such person or persons as it may determine in its
sole discretion from time to time to assist the Committee in the administration
of the Plan. Consistent with the requirements of ERISA and the regulations
thereunder of the Department of Labor, the Committee shall provide adequate
written notice to any Participant whose claim for benefits has been denied,
setting forth specific reasons for such denial, written in a manner calculated
to be understood by such Participant, and affording such Participant a full and
fair review of the decision denying the claim.     9.3   Participants. The
Committee shall from time to time select the employees (each a “Participant” and
collectively, the “Participants”) who are to participate in the Plan. The
Corporation shall advise each Participant of his participation in the Plan by a
letter (the “Award Letter”) which shall include the Participant’s level of
participation (either Level 1, 2, or 3) and the Participant’s corresponding
Severance Multiple and such other terms and conditions not inconsistent with the
Plan. Each Participant shall sign the Award Letter and return it to the
Corporation with an acknowledgment that the Participant has read the Plan,
understands his rights and obligations under the Plan, and agrees to be bound by
its terms and conditions. Subject to Section 9.4, a Participant shall not be
removed as a participant in the Plan after being selected by the Committee
without the prior written consent of such Participant. Any such removal without
the prior written consent of the Participant shall, without limiting
Section 10.3(e), be deemed to be a material breach of this Agreement by the
Corporation for purposes of Section 10.3(e).     9.4   Termination or Amendment
of Plan. The Board shall have the right, in its sole discretion, to approve the
termination, amendment, or replacement of the Plan without the consent of a
Participant; provided, however, that such action will not have an overall
adverse affect on the rights or entitlements of, or value to, or potential
rights or entitlements of, or potential value to, a Participant when the rights,
entitlements or value, or potential rights, entitlements or value, are
considered in the aggregate. For greater certainty, nothing in this Plan,
including this Section 9.4, alters, restricts or limits the right, if any, of
the Board of



--------------------------------------------------------------------------------



 



-12-

      Directors, to amend or terminate any other plan of the Corporation
pursuant to and in accordance with the terms of such plan.

10.   Definitions.

  10.1   “Annual Base Salary” shall mean the salary that the Participant is
entitled to receive pursuant to his employment agreement with the Corporation.  
  10.2   “Cause” shall mean:

  (i)   the wilful failure of the Participant to properly carry out the
Participant’s duties and responsibilities or to adhere to the policies of the
Corporation after written notice by the Corporation of the failure to do so, and
such failure remaining uncorrected following an opportunity for the Participant
to correct the failure within ten (10) days of the receipt of such notice;    
(ii)   theft, fraud, dishonesty or misappropriation by the Participant, or the
gross negligence or wilful misconduct by the Participant, involving the
property, business or affairs of the Corporation, or in the carrying out of the
Participant’s duties, including, without limitation, any breach by the
Participant of the representations, warranties and covenants contained in the
Participant’s employment agreement or Article 8 of the Plan;     (iii)   the
Participant’s conviction of or plea of guilty to a criminal offence that
involves fraud, dishonesty, theft or violence;     (iv)   the Participant’s
breach of a fiduciary duty owed to the Corporation; or     (v)   the
Participant’s refusal to follow the lawful written reasonable and good faith
direction of the Board of Directors of Cott Corporation.

  10.3   “Good Reason” shall include any of the following:

  (a)   a material diminution in the Participant’s title or duties or assignment
to the Participant of materially inconsistent duties;     (b)   in the case of a
Participant who is identified in his Award Letter as a Level 1 Employee and who
reports to the Chief Executive Officer of the Corporation as of the date on
which such Participant becomes a Participant under this Plan, a change in the
reporting structure of the Participant such that such Participant no longer
reports to the Chief Executive Officer (or their equivalent) of the Corporation
or any successor thereto following a Change of Control, including a successor to
all or substantially all of the business, assets or undertakings of the
Corporation;



--------------------------------------------------------------------------------



 



-13-

  (c)   a reduction in the Participant’s then current Annual Base Salary or
target bonus opportunity as a percentage of Annual Base Salary;     (d)  
relocation of the Participant’s principal place of employment to a location that
is more than 50 miles away from the Participant’s principal place of employment
on the date upon which the Participant became a Participant, unless such
relocation is effected at the request of the Participant or with the
Participant’s approval;     (e)   a material breach by the Corporation of any
provisions of this Agreement, or any employment agreement to which the
Participant and the Corporation are parties, after written notice by the
Participant of the breach and such failure remaining uncorrected following an
opportunity for the Corporation to correct such failure within ten (10) days of
the receipt of such notice; or     (f)   the failure of the Corporation to
obtain the assumption in writing of its obligation to perform this Agreement by
any successor to all or substantially all of the business or assets of the
Corporation within fifteen (15) days after a merger, consolidation, sale or
similar transaction.

  10.4   “Change of Control” shall mean:

  (a)   a take-over bid (within the meaning of the Securities Act (Ontario)),
other than a take-over bid exempt from the requirements of Part XX of such Act
pursuant to sub-sections 93(1)(b) or (c) thereof, is completed in respect of
more than twenty percent (20%) of the Corporation’s common shares and the
majority of the members who were members of the Board of Directors of the
Corporation prior to completion of such take-over bid are replaced within
60 days following completion of such take-over bid, or     (b)   any of the
following occur: (A) any consolidation, merger or amalgamation of the
Corporation with or into any other corporation whereby the voting shareholders
of the Corporation immediately prior to such event receive less than 50% of the
voting shares of the consolidated, merged or amalgamated corporation; (B) a sale
by the Corporation of all or substantially all of the Corporation’s undertakings
or assets; (C) a proposal by or with respect to the Corporation being made in
connection with a liquidation, dissolution or winding up of the Corporation;
(D) any reorganization, reverse stock split or recapitalization of the
Corporation that would result in a Change of Control as otherwise defined
herein; or (E) any transaction or series of related transactions having,
directly or indirectly, the same effect as any of the foregoing.

  10.5   “Change of Control Window” shall mean the period that commences 90 days
prior to (a) the occurrence of a Change of Control or (b) any public
announcement of the intention to undertake a transaction that if consummated
would result in a Change of Control, and terminates upon the expiration of the
period equal to the



--------------------------------------------------------------------------------



 



-14-

      product of one (1) year and the Participant’s Severance Multiple,
following the date of such Change of Control.     10.6   “Code” shall mean the
Internal Revenue Code of 1986, as amended.     10.7   “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended.     10.8  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.    
10.9   “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.     10.10   “Involuntary Termination” shall mean: (a) any
termination of the Participant’s employment by the Corporation other than for
Cause, or (b) the termination of the Participant’s employment by the Participant
for Good Reason. For purposes of this definition, a Participant’s termination of
his or her employment following the occurrence of such event constituting “Good
Reason” shall not be treated as an Involuntary Termination unless the
Participant notifies the Corporation of such event within 90 days of the
Participant’s knowledge of the occurrence of such event and the Corporation is
provided with an opportunity to cure such occurrence.     10.11   “Severance
Multiple” shall mean:

  (a)   with respect to a Level 1 Employee, two (2);     (b)   with respect to a
Level 2 Employee one and one half (1.5);     (c)   with respect to a Level 3
Employee, one (1).

11.   Code Section 409A

  11.1   In General. This Section 11 shall apply to any Participant who is
subject to Section 409A of the Code, but only with respect to any payment due
hereunder that is subject to Section 409A of the Code.     11.2   Release. Any
requirement that the Participant execute and not revoke a release to receive a
payment hereunder shall apply to a payment described in Section 11.1 only if the
Corporation provides the release to the Participant on the date of the
Participant’s Involuntary Termination or, with respect to amounts payable under
Section 3 as a result of an Involuntary Termination occurring prior to a Change
of Control, the date of the Change of Control.     11.3   Payment Following
Involuntary Termination. Notwithstanding any other provision of this Plan to the
contrary, any payment described in Section 11.1 that is due to be paid within a
stated period following the Participant’s Involuntary Termination shall be paid:



--------------------------------------------------------------------------------



 



-15-



  (a)   If, at the time of the Participant’s Involuntary Termination, the
Participant is a “specified employee” as defined in Section 409A of the Code,
such payment shall be made as of the later of (i) the date payment is due
hereunder, or (ii) the earlier of the date which is six months after the
Participant’s “separation from service” (as defined under Section 409A of the
Code), or the date of the Participant’s death; or     (b)   In any other case,
on the later of (i) last day of the stated period, or if such stated period is
not more than 90 days, at any time during such stated period as determined by
the Corporation without any input from the Participant, or (ii) the date of the
Participant’s “separation from service” (as defined under Section 409A of the
Code).

  11.4   Payment Following Change of Control. Notwithstanding any other
provision of this Plan to the contrary, any payment described in Section 11.1
that is due to be paid within a stated period following a Change of Control
shall be paid:

  (a)   On the last day of the stated period if the Change of Control is also a
“change in control event” under Section 409A of the Code; or     (b)   Four
months after the date of the Participant’s “separation from service” (as defined
under Section 409A of the Code), subject to Section 11.3(a) (ii) (if
applicable).

  11.5   Installment Payments. Any payment described in Section 11.1 (including
the provision of benefits) that is a series of instalment payments (and not a
life annuity) for purposes of Section 409A of the Code is to be treated as a
right to a series of separate payments.     11.6   Reimbursements Under
Section 12.10. The following shall apply to any reimbursement under
Section 12.10 that is payment described in Section 11.1: (a) reimbursement shall
not be made unless the expense is incurred during the period beginning on the
date of the Participant’s Involuntary Termination and ending on the sixth
anniversary of the Participant’s death; (b) the amount of expenses eligible for
reimbursement during a Participant’s taxable year shall not affect the expenses
eligible for reimbursement in any other year; and (c) the timing of all such
reimbursements shall be as provided in Section 12.10, but not later than the
last day of the Participant’s taxable year following the taxable year in which
the expense was incurred.     11.7   Amendment and Interpretation.
Notwithstanding any other provision of this Plan to the contrary, the Board
reserves the right to unilaterally amend the Plan with respect to any payment
described in Section 11.1 to the extent the Board (in its sole discretion)
determines is necessary or appropriate to avoid the additional tax under
Section 409A(a)(1)(B) of the Code and maintain, to the maximum extent
practicable, the original intent of the provision(s) being amended. With respect
to any payment described in Section 11.1, this Plan shall be interpreted and



--------------------------------------------------------------------------------



 



-16-

      construed so as to avoid the additional tax under Section 409A(a)(1)(B) of
the Code.

12.   General Provisions

  12.1   Assignment. Each Participant’s rights under the Plan shall be
non-transferable except by will or by the laws of descent and distribution and
except insofar as applicable law may otherwise require. Any purported assignment
in violation of the preceding sentence shall be void.     12.2   Governing Law.
The Plan shall be governed by and construed in accordance with the laws of the
province of Ontario, without reference to principles of conflict of laws.    
12.3   Successors. The Plan shall be for the benefit of and binding upon the
Participants and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns, and upon the
Corporation and its successors (including, without limitation, any successor to
the Corporation, whether by merger, consolidation, sale of stock, sale of assets
or otherwise). The Corporation shall require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation, expressly,
absolutely, unconditionally to assume and agree to perform under the Plan in the
same manner and to the same extent that the Corporation would be required to
perform it if no such succession or assignment had taken place.     12.4  
Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in the Plan shall not affect the
enforceability of the remaining portions of the Plan or any part thereof, all of
which are inserted conditionally on their being valid in law, and, in the event
that any one or more of the words, phrases, sentences, clauses or sections
contained in the Plan shall be declared invalid, the Plan shall be construed as
if such invalid word or words, phrase or phrases, sentence or sentences, clause
or clauses, or section or sections had not been inserted.     12.5  
Section Headings and Gender. The section headings contained the Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine or neuter, as the identity of the
person or persons may require.     12.6   No Duty to Mitigate. Except as
otherwise specifically provided herein, a Participant shall not be required to
mitigate the amount of any payment contemplated by the Plan, nor shall any such
payment be reduced by any earnings that the Participant may receive from any
other source.     12.7   Non-cumulation of Payments and Entitlements. The
payments and entitlements provided under this Plan are inclusive of any
termination and severance payments



--------------------------------------------------------------------------------



 



-17-

      and entitlements, social costs or the like (“Other Severance
Entitlements”) that such Participant may be entitled to by agreement with the
Corporation (including, without limitation, pursuant to an employment agreement)
or under applicable law in connection with the termination of his employment,
and a Participant may not cumulate the payments and entitlements provided under
the Plan with any Other Severance Entitlements. For greater clarity, to the
extent that a Participant receives any Other Severance Entitlements, then the
payments and benefits payable hereunder to such participant shall be reduced by
a like amount. To the extent the Corporation is required to provide payments or
benefits to any Participant under the Ontario Employment Standards Act, 2000 (or
any federal, provincial, or local or foreign law relating to severance or
dismissal benefits), the benefits payable hereunder shall be first applied to
satisfy such obligation.     12.8   No Employment Agreement. The Plan does not
obligate the Corporation to continue to employ a Participant. The Participant’s
employment is and shall, subject to the terms of any applicable written
employment agreement between the Corporation and Participant, continue to be
at-will, as defined under applicable law.     12.9   No Funding of Plan. The
Plan shall not be funded. No Participant shall have any right to, or interest
in, any assets of the Corporation as a result of his participation in the Plan.
    12.10   Indemnification. If a Participant seeks, in any action, suit or
arbitration, to enforce or to recover damages for breach of his rights under the
Plan, the Participant shall be entitled to recover from the Corporation promptly
as incurred, and shall be indemnified by the Corporation against, any and all
expenses and disbursements, including attorneys’ fees, actually and reasonably
incurred by the Participant in such action, suit or arbitration, provided that a
Participant shall not be entitled to indemnification if it is finally determined
that the action was brought by the Participant frivolously or in bad faith.    
12.11   Supersedes Previous Termination and Severance Terms. With the exception
of any payments and entitlements under any other plan that may arise upon a
Participant’s termination due to death or disability as provided in section 5
herein, the terms of the Plan supersedes and replaces any and all previous
termination and severance entitlements that arise with or without a change of
control, that are contained in any Participant’s employment agreement or
otherwise. The Participant forfeits and waives any and all rights to any
entitlements under such employment agreements or otherwise, in respect of any
payments and other entitlements that may arise upon a termination of employment,
including pay in lieu of reasonable notice, termination and severance pay
pursuant to any contract, statute, or law.

This Retention, Severance and Non-Competition Plan is hereby adopted as of
May 11, 2007.



--------------------------------------------------------------------------------



 



-18-

            COTT CORPORATION
      Per:   /s/ Brent D. Willis         Name:   Brent D. Willis        Title:  
Chief Executive Officer              Per:   /s/ Betty Jane Hess         Name:  
Betty Jane Hess        Title:   Chair, Human Resources & Compensation Committee 
 



--------------------------------------------------------------------------------



 



 

         

EXHIBIT “A”
RELEASE AGREEMENT
In consideration of the mutual promises, payments and benefits provided for in
the annexed Cott Corporation Retention, Severance and Non-Competition Plan (the
“Plan”), and the release from                      (the “Employee”) set forth
herein, Cott Corporation (the “Corporation”) and the Employee agree to the terms
of this Release Agreement. Capitalized terms used and not defined in this
Release Agreement shall have the meanings assigned thereto in the Plan.

1.   The Employee acknowledges and agrees that the Corporation is under no
obligation to offer the Employee the payments and benefits set forth in the
annexed Plan, unless the Employee consents to the terms of this Release
Agreement. The Employee further acknowledges that he/she is under no obligation
to consent to the terms of this Release Agreement and that the Employee has
entered into this agreement freely and voluntarily.

2.   In consideration of the payment and benefits set forth in the annexed Plan
and the Corporation’s release set forth in paragraph 5, the Employee
voluntarily, knowingly and willingly releases and forever discharges the
Corporation and its Affiliates, together with its and their respective officers,
directors, partners, shareholders, employees and agents, and each of its and
their predecessors, successors and assigns (collectively, “Releasees”), from any
and all charges, complaints, claims, promises, agreements, controversies, causes
of action and demands of any nature whatsoever that the Employee or his/her
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have against the Releasees by reason of any matter, cause or
thing whatsoever arising prior to the time of signing of this Release Agreement
by the Employee. The release being provided by the Employee in this Release
Agreement includes, but is not limited to, any rights or claims relating in any
way to the Employee’s employment relationship with the Corporation or any its
Affiliates, or the termination thereof, or under any statute, including, but not
limited to the Employment Standards Act, 2000, the Human Rights Code, the
Workplace Safety and Insurance Act re-employment provisions, the Occupational
Health & Safety Act, the Pay Equity Act, the Labour Relations Act, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, as
amended by the Older Workers’ Benefit Protection Act, the Family and Medical
Leave Act, and the Americans With Disabilities Act, or pursuant to any other
applicable law or legislation governing or related to his/her employment or
other engagement with the Corporation. In no event shall this Release apply to
the Participant’s right, if any, to indemnification, under the Participant’s
employment agreement or otherwise, that is in effect on the date of this Release
and, if applicable, to the Corporation’s obligation to maintain in force
reasonable director and officer insurance in respect of such indemnification
obligations.

3.   The Employee acknowledges and agrees that he/she shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Corporation or any other Releasee based on any event
arising out of the matters released in paragraph 2.



--------------------------------------------------------------------------------



 



-2-



4.   Nothing herein shall be deemed to release: (i) any of the Employee’s rights
under the Plan; or (ii) any of the vested benefits that the Employee has accrued
prior to the date this Release Agreement is executed by the Employee under the
employee benefit plans and arrangements of the Corporation or any of its
Affiliates; or (iii) any claims that may arise after the date this Release
Agreement is executed.

5.   In consideration of the Employee’s release set forth in paragraph 2, the
Corporation knowingly and willingly releases and forever discharges the Employee
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Corporation now has or hereafter can, shall or may have against him/her by
reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Corporation, provided, however, that
nothing herein is intended to release any claim the Corporation may have against
the Employee for any illegal conduct or arising out of any illegal conduct.

6.   The Employee acknowledges that the he has carefully read and fully
understands all of the provisions and effects of the Plan and this Release
Agreement. The Employee also acknowledges that the Corporation, by this
paragraph and elsewhere, has advised him/her to consult with an attorney of
his/her choice prior to signing this Release Agreement. The Employee represents
that, to the extent he/she desires, he/she has had the opportunity to review
this Release Agreement with an attorney of his/her choice.

7.   In the event that the Employee is governed by the law in the United States,
the Employee acknowledges that he/she has been offered the opportunity to
consider the terms of this Release Agreement for a period of at least forty-five
(45) days, although he/she may sign it sooner should he/she desire. The Employee
further shall have seven (7) additional days from the date of signing this
Release Agreement to revoke his/her consent hereto by notifying, in writing, the
General Counsel of the Corporation. This Release Agreement will not become
effective until seven days after the date on which the Employee has signed it
without revocation.

8.   In the event that the Employee is governed by the law in the United States,
the Employee acknowledges that, by the attached Exhibit 1, which is incorporated
herein by reference, the Corporation has informed him/her in writing of the time
limits and eligibility requirements applicable to the separation program
stemming from the occurrence of a Change in Control; the category of employees
eligible for the program; and the job title and age of each employee selected or
not selected for termination as a result of the separation program.

Dated:

                        Employee         



--------------------------------------------------------------------------------



 



-3-

         

            COTT CORPORATION
      Per:           Name:           Title:      



--------------------------------------------------------------------------------



 



 

         

EXHIBIT 1
The Corporation is undergoing a group termination program as a result of a
Change in Control, as defined in the Plan. The Release Agreement, which provides
for additional severance benefits, will be offered to executive-level employees
of the Corporation whose employment is terminated as a result of the Change in
Control. All persons who are being offered consideration under the Plan and
accompanying Release Agreement must sign the Release Agreement and return it to
the General Counsel of the Corporation within forty-five (45) days after
receiving the Release Agreement. Once the Release Agreement is signed, the
Employee has seven (7) days to revoke the Agreement.
The following is a list of the job titles and ages of all employees to whom the
Corporation is offering the Severance Program:

     
Job Title
  Age

The following is a listing of the ages and job titles of employees in the same
job classification who were not selected for layoff and offered this Severance
Package:

     
Job Title
  Age